Case 21-50304-jwc        Doc 10     Filed 01/25/21 Entered 01/25/21 15:11:24             Desc Main
                                   Document      Page 1 of 26



                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

IN RE:                                         )      CASE NO. 21-50304-JWC
                                               )
KRASHANNA SMITH,                               )      CHAPTER 7
              Debtor                           )
                                               )      HONORABLE JEFFERY W. CAVENDER
                                               )
PUBLIX EMPLOYEES FEDERAL                       )
CREDIT UNION,                                  )
               Movant                          )
vs.                                            )
                                               )
KRASHANNA SMITH,                               )
              Respondent                       )
and                                            )
                                               )
S. GREGORY HAYES                               )
               Trustee                         )

                          NOTICE OF ASSIGNMENT OF HEARING

        NOTICE IS HEREBY GIVEN that a has been filed in the above-captioned case. In the
event a hearing cannot be held within thirty (30) days from the filing of the Motion for Relief from
Automatic Stay as required by 11 U.S.C.§ 362, Movant waives this requirement and agrees to the
next earliest possible date, as evidenced by signature below. The undersigned consents to the
automatic stay remaining in effect with respect to Movant until the Court orders otherwise.

       A hearing will be held on the 25th day of February, 2021, at 10:00 a.m., in Courtroom
1203, U.S. Courthouse, 75 Ted Turner Drive, Atlanta, Georgia.

        Given the current public health crisis, hearings may be telephonic only. Please check
the “Important Information Regarding Court Operations During COVID-19 Outbreak” tab
at the top of the GANB Website prior to the hearing for instructions on whether to appear in
person or by phone.”

        Your rights may be affected by the court’s ruling on these pleadings. You should read these
pleadings carefully and discuss them with your attorney. If you do not want the court to grant the
relief sought in these pleadings or if you want the Court to consider your views, then you and/or
your attorney must attend the hearing. You may also file a written response to the pleading with the
Clerk at the address stated below, but you are not required to do so. If you file a written response,
you must attach a certificate stating when, how and on whom (including addresses) you served the
response. Mail or deliver your response so that it is received by the Clerk at least two business days
before the hearing. You must also mail a copy of your response to the undersigned at the address
stated below.
Case 21-50304-jwc     Doc 10     Filed 01/25/21 Entered 01/25/21 15:11:24    Desc Main
                                Document      Page 2 of 26




      This 25th day of January, 2021.

                                                     /s/ Albert F. Nasuti
                                                     ALBERT F. NASUTI
                                                     Georgia State Bar No. 535209
For the Firm of
THOMPSON, O'BRIEN, KEMP & NASUTI, P.C.
40 Technology Parkway South, Suite 300
Peachtree Corners, Georgia 30092
(770) 925-0111
anasuti@tokn.com
Attorneys for Publix Employees Credit Union
Case 21-50304-jwc         Doc 10     Filed 01/25/21 Entered 01/25/21 15:11:24            Desc Main
                                    Document      Page 3 of 26




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION

IN RE:                                         )        CASE NO. 21-50304-JWC
                                               )
KRASHANNA SMITH,                               )        CHAPTER 7
              Debtor                           )
                                               )        HONORABLE JEFFERY W. CAVENDER
                                               )
PUBLIX EMPLOYEES FEDERAL                       )
CREDIT UNION,                                  )
               Movant                          )
vs.                                            )
                                               )
KRASHANNA SMITH,                               )
              Respondent                       )
and                                            )
                                               )
S. GREGORY HAYES                               )
               Trustee                         )

                     MOTION FOR RELIEF FROM AUTOMATIC STAY

        NOW COMES PUBLIX EMPLOYEES FEDERAL CREDIT UNION (hereinafter referred
to as “PEFCU”), a creditor and Movant in this proceeding, and respectfully shows the Court as
follows:
                                                1.

         The Debtor filed a petition for relief under Chapter 7 of the United States Bankruptcy Code.

                                                   2.

         The Bankruptcy Court has jurisdiction over this proceeding pursuant to 28 U.S.C. §157 and

11 U.S.C. §362.

                                                   3.

         PEFCU retains a security interest in the Debtor’s 2018 Toyota Corolla, VIN

2T1BURHE0JC057663 (“the Vehicle”) by virtue of having perfected a lien on a Certificate of Title

as provided by law, and pursuant to a loan contract and Security Agreement, collectively attached

hereto as Exhibit “A”.
Case 21-50304-jwc       Doc 10     Filed 01/25/21 Entered 01/25/21 15:11:24             Desc Main
                                  Document      Page 4 of 26




                                                 4.

       PEFCU is owed approximately $16,744.65, plus legal fees and costs on the car loan and a

cross collateralized signature loan. The Debtor values the Vehicle at $15,000.00.

                                                 5.

       The Vehicle was repossessed pre-bankruptcy. The Debtor desires to surrender the Vehicle.

The automatic stay should be terminated for cause.

                                                 6.

       There is no equity in the Vehicle, and it is not necessary for the effective reorganization of

the Debtor. The automatic stay should be terminated for cause and for lack of adequate protection.

                                                 7.

       The vehicle is burdensome to the estate and of inconsequential value and should be

abandoned and the 14-day requirement pursuant to F.R.B.P. 4001(a)(3) should be waived.

       WHEREFORE, PEFCU moves this Court for an order terminating the automatic stay

pursuant to 11 U.S.C. §362 as to the Vehicle and for such other and further relief the Court deems

just and proper.

       RESPECTFULLY SUBMITTED this 25th day of January, 2021.




                                                             _/s/ Albert F. Nasuti
                                                             ALBERT F. NASUTI
                                                             Georgia State Bar No. 535209
For the Firm of
THOMPSON, O'BRIEN, KEMP & NASUTI, P.C.
40 Technology Parkway South, Suite 300
Peachtree Corners, Georgia 30092
(770) 925-0111
anasuti@tokn.com
Attorneys for Publix Employees Credit Union
Case 21-50304-jwc   Doc 10    Filed 01/25/21 Entered 01/25/21 15:11:24   Desc Main
                             Document      Page 5 of 26
                                                                              A
Case 21-50304-jwc   Doc 10    Filed 01/25/21 Entered 01/25/21 15:11:24   Desc Main
                             Document      Page 6 of 26
Case 21-50304-jwc   Doc 10    Filed 01/25/21 Entered 01/25/21 15:11:24   Desc Main
                             Document      Page 7 of 26
Case 21-50304-jwc   Doc 10    Filed 01/25/21 Entered 01/25/21 15:11:24   Desc Main
                             Document      Page 8 of 26
Case 21-50304-jwc   Doc 10    Filed 01/25/21 Entered 01/25/21 15:11:24   Desc Main
                             Document      Page 9 of 26
Case 21-50304-jwc   Doc 10    Filed 01/25/21 Entered 01/25/21 15:11:24   Desc Main
                             Document      Page 10 of 26
Case 21-50304-jwc   Doc 10    Filed 01/25/21 Entered 01/25/21 15:11:24   Desc Main
                             Document      Page 11 of 26
Case 21-50304-jwc   Doc 10    Filed 01/25/21 Entered 01/25/21 15:11:24   Desc Main
                             Document      Page 12 of 26
Case 21-50304-jwc   Doc 10    Filed 01/25/21 Entered 01/25/21 15:11:24   Desc Main
                             Document      Page 13 of 26
Case 21-50304-jwc   Doc 10    Filed 01/25/21 Entered 01/25/21 15:11:24   Desc Main
                             Document      Page 14 of 26
Case 21-50304-jwc   Doc 10    Filed 01/25/21 Entered 01/25/21 15:11:24   Desc Main
                             Document      Page 15 of 26
Case 21-50304-jwc   Doc 10    Filed 01/25/21 Entered 01/25/21 15:11:24   Desc Main
                             Document      Page 16 of 26
Case 21-50304-jwc   Doc 10    Filed 01/25/21 Entered 01/25/21 15:11:24   Desc Main
                             Document      Page 17 of 26
Case 21-50304-jwc   Doc 10    Filed 01/25/21 Entered 01/25/21 15:11:24   Desc Main
                             Document      Page 18 of 26
Case 21-50304-jwc   Doc 10    Filed 01/25/21 Entered 01/25/21 15:11:24   Desc Main
                             Document      Page 19 of 26
Case 21-50304-jwc   Doc 10    Filed 01/25/21 Entered 01/25/21 15:11:24   Desc Main
                             Document      Page 20 of 26
Case 21-50304-jwc   Doc 10    Filed 01/25/21 Entered 01/25/21 15:11:24   Desc Main
                             Document      Page 21 of 26
Case 21-50304-jwc   Doc 10    Filed 01/25/21 Entered 01/25/21 15:11:24   Desc Main
                             Document      Page 22 of 26
Case 21-50304-jwc   Doc 10    Filed 01/25/21 Entered 01/25/21 15:11:24   Desc Main
                             Document      Page 23 of 26
Case 21-50304-jwc   Doc 10    Filed 01/25/21 Entered 01/25/21 15:11:24   Desc Main
                             Document      Page 24 of 26
Case 21-50304-jwc   Doc 10    Filed 01/25/21 Entered 01/25/21 15:11:24   Desc Main
                             Document      Page 25 of 26
Case 21-50304-jwc        Doc 10    Filed 01/25/21 Entered 01/25/21 15:11:24           Desc Main
                                  Document      Page 26 of 26




                                  CERTIFICATE OF SERVICE

         This is to certify that I have on this day electronically filed the foregoing Motion for
 Relief from Automatic Stay and Notice of Hearing using the Bankruptcy Court's Electronic
 Case Filing program, which sends a notice of this document and an accompanying link to this
 document to the following parties who have appeared in this case under the Bankruptcy Court's
 Electronic Case Filing program: Debtor’s attorney, Gregory W. Bowen, Jr. and Chapter 7
 Trustee, S. Gregory Hayes.

         I further certify that on this day I caused a copy of this document to be served via U.S.
 First Class Mail, with adequate postage prepaid on the parties set forth below:

Krashanna Smith
154 Longstreet Cir
Oxford, GA 30054

            This 25th day of January, 2021.
                                                            /s/ Albert F. Nasuti
                                                            ALBERT F. NASUTI
                                                            Georgia State Bar No. 535209

 For the Firm of
 THOMPSON, O'BRIEN, KEMP & NASUTI, P.C.
 40 Technology Parkway South, Suite 300
 Peachtree Corners, Georgia 30092
